Citation Nr: 0208516	
Decision Date: 07/26/02    Archive Date: 08/02/02	

DOCKET NO.  99-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic lung 
disorder, to include as due to smoking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. B.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In January 2001, the Board reopened 
the claim of service connection for PTSD.  Both this claim 
and the claim of entitlement to service connection for a 
chronic lung disorder were remanded to the RO for additional 
development.  

In January 2001, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for tuberculosis (TB).  Accordingly, the 
issue regarding a lung disorder associated with TB is not 
before the Board at this time.

Since January 2001, the veteran has raised additional claims.  
These claims have been addressed by the RO in rating 
decisions dated April 2001, September 2001, and March 2002.  
Neither the veteran nor his representative have appealed 
these rating actions.  As a result, they are not before the 
Board.  

In the March 2002 rating determination the RO granted 
entitlement to service connection for a granulomatous lung 
disease.  The veteran was awarded a noncompensable disability 
evaluation for this disability as it was determined that the 
granulomatous lung disease was not disabling.  His primary 
lung disorder is currently not service connected.  




The Board will address the issue of entitlement to service 
connection for a chronic lung disorder, to include as due to 
smoking, other than granulomatous lung disease or 
tuberculosis (which was previously denied by the Board in 
January 2001).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's contention that he was a prisoner of war 
(POW) during his service in the Korean War is not credible.

3.  The veteran is not a credible historian as to his 
experiences in service or his subjective reactions to such 
events.  In addition, he is not a credible witness on his own 
behalf in his claim for benefits in light of multiple 
material inconsistencies in his statements provided in the 
context of his claim.  

4.  The veteran has submitted no meaningful information that 
provides a basis to refer this case again to the Center for 
Research of Unit Records (CRUR), or any other Federal 
organization for clarification of any claimed stressors.

5.  The veteran did not engage in combat with the enemy and 
there is no credible supporting evidence that he was ever 
subjected to the claimed stressor events in service.

6.  The veteran's chronic lung disorder, other than 
granulomatous lung disease, is not shown to be related to his 
service or to his alleged but questionable history of smoking 
during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Service connection for a chronic lung disorder other than 
granulomatous lung disease, to include as due to smoking, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 and 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Both service personnel records and service medical records, 
which appear complete and detailed, fail to reflect that the 
veteran ever engaged in combat.  Service personnel records 
indicate that his most significant duty assignment was in 
Pearl Harbor, Hawaii, and aboard the U.S.S. Dionysus.  
Detailed service personnel records indicate that the 
veteran's primary service was with the Inactive Floating 
Drydock Group (I.F.D.G.) at Pearl Harbor.  

Service medical records are negative for complaints or 
findings of psychiatric or significant respiratory symptoms.  
An April 1953 chest x-ray indicated large calcifications 
scattered through the right upper and left lower lung fields 
without any evidence of activity.  It was indicated that this 
suggested a remote diffuse process of the histoplasmosis 
type.  Other structures were found to be normal.

Detailed service medical records and service personnel 
records fail to indicate that the veteran was ever a prisoner 
of war of the North Korean Government.  At his discharge 
evaluation in April 1953, both lungs, and nervous and 
psychiatric conditions were found to be normal.  He was 
discharged from active service in May 1953.

The veteran filed his initial claim for VA compensation in 
November 1977.  Significantly, he made no reference to the 
disabilities at issue or to any psychiatric disorder related 
to service.  In a VA evaluation dated in March 1978, along 
with a December 1977 medical report from the veteran's 
private physician, no reference was made to the disabilities 
at issue.  The veteran himself made no reference to any lung 
or psychiatric disorder.  

In the 1970's, the veteran filed a claim of entitlement to a 
permanent and total disability rating for pension purposes.  
Within this claim, he made no reference to any form of 
psychiatric or lung disorder.  His claim was fully 
adjudicated by the Board in November 1979.  

In March 1987, the veteran filed a claim seeking service 
connection for a lung condition.  No reference was made to a 
psychiatric disorder.  In a June 1987 VA evaluation, the 
veteran reported that in the mid-1970's (decades after his 
discharge from active service) he began having difficulties.  
Since the onset of his symptoms in 1984, it was reported that 
he suffered from shortness of breath and tiredness on 
exertion that had been persistent.  No reference was made to 
a smoking history.  

Outpatient treatment records and hospitalization reports were 
obtained by the RO.  In a November 1989 hospitalization at 
Miners' Colfax Medical Center, Raton, New Mexico, it was 
reported that the veteran had been essentially disabled for 
24 years.  He had been hospitalized multiple times due to an 
injury in 1965 while working as an electrician in Chicago.  
He fell and broke his hip and left leg, ankle, and fractured 
the vertebrae in his back.  An automobile accident many years 
ago was also reported in which he suffered a whiplash injury.  

X-ray studies performed in August 1990 revealed some chronic 
interstitial markings and probable granuloma of the right 
upper lung.  Otherwise, it was considered an unremarkable 
examination.

In an August 1990 VA evaluation, the veteran reported that he 
"never smoked."  He reported a sudden attack of shortness of 
breath in 1972 in which he could not breathe. 

In a March 1992 claim for VA compensation, the veteran once 
again made no reference to PTSD or any form of psychiatric 
disorder.  In an additional claim dated September 1993, he 
appears to note a panic disorder in 1952.  

In a VA neurology report dated in October 1993, the veteran 
reported a "huge constellation of symptoms" including 
syncope, vertigo, tinnitus, forgetfulness, episodes of 
numbness, weakness, blurred vision, pain in his back, and 
other disorders.  The evaluator found no evidence of 
neurological dysfunction.  The veteran was found to have a 
psychiatric disorder.  

In March 1994, the veteran contended that he had a panic 
disorder while in service.  He indicates that he was only 
seen by hospital corpsmen for his frequent panic attack 
symptoms as there were no medical doctors on board the ships 
on which he was stationed. 

In May 1994, VA received a March 1994 statement from STK 
(initials), MD, a psychiatrist.  From the information that he 
had obtained from the veteran, the physician stated that the 
veteran appeared to have the onset of panic attacks while in 
the Navy.  It was indicated that this was apparently an 
ongoing problem.  The veteran was diagnosed with a major 
depression, recurrent, melancholia in remission, and a panic 
disorder with agoraphobia, in remission.

In May 1994, the veteran contended that he had spent over a 
year in combat.  In this and other statements, he made no 
specific reference to any combat or combat-related stressor 
other than his allegation of being a POW and an assassin for 
the United States Navy.

In November 1994, the RO contacted the veteran and requested 
that he provide more specific information regarding his PTSD 
claim.  


In a December 1994 medical report, TS (initials), M.Ed., 
diagnosed the veteran with PTSD and a panic disorder with 
agoraphobia.  The veteran noted difficulties with his 
feelings of being back in Korea and of being a "prisoner of 
war."  

The RO contacted the United States Navy and requested all 
inpatient and outpatient treatment records for the veteran 
from 1953 to 1960.  In response, it was indicated that all 
pertinent medical records had been submitted.  

At a hearing held before a hearing officer in November 1994, 
the veteran contended that he had a panic disorder 
immediately following his discharge from active service.  

At this time, he contended that he worked in naval 
intelligence as a courier (transcript at page 8).  He also 
contended that he was a prisoner of war for six months, but 
could not prove it because the records had been destroyed  
(transcript at page 11).

Additional service personnel records were obtained.  In a 
report dated in April 1953, it was indicated that the veteran 
served in a "combat zone" for the purposes of income tax 
exemption during the months of December 1952, February 1953, 
March 1953, and April 1953.  However, no combat or combat-
related activities were specifically or indirectly indicated.  

At a VA psychiatric evaluation in March 1995, the veteran 
continued to contend that he was a POW during the Korean War.  
He stated that he was tortured during that time.  The 
examiner indicated that if these events could be verified it 
would help to explain his psychological problems.  However, 
without some type of corroboration of these events, it would 
be "very difficult to make a diagnosis of [PTSD]."  

At a hearing held before a hearing officer at the RO in 
August 1995, the veteran reiterated his contentions.  He 
appeared to associate some of his stressors to early training 
during his service in San Diego, California and stressors 
associated with being trained on a burning tank, though this 
is not clear.  The veteran also appears to note difficulties 
on the firing range and other incidents he experienced while 
he was in basic training.  

Regarding his POW status, the veteran indicates that an 
Admiral B assigned him to Korea where two civilians captured 
him.  The veteran was very vague in his statements regarding 
his alleged stressors in service.  He cited a total of 30 
missions involving the apparent assassinations of 28 to 
29 people.  It is also contended that his ship came under 
attack by North Korean forces.  The death of two fellow 
servicemen on a dry dock was also reported, but the veteran 
was unable to remember their names.  The hearing officer 
stated to the veteran that there would be an effort to 
confirm the alleged stressors in service.  The importance of 
trying to be specific about events alleged to have occurred 
in service was cited by the hearing officer (transcript at 
page 25).

In September 1995, the RO attempted to confirm that the 
veteran was a POW.  In a response that month, the National 
Personnel Records Center specifically found that the veteran 
was not a POW.  All pertinent medical records had been 
submitted to the VA, including service personnel records that 
completely failed to support the veteran's claims.  

In a May 1996 statement the veteran's spouse contended that 
he had been sent on missions to "wipe out" double agents.  It 
was contended that blank spaces within the veteran's service 
records support this conclusion.  In this regard, the Board 
has reviewed the veteran's service personnel records and 
finds no such gaps within his active duty.  

In his June 1996 substantive appeal, the veteran requested a 
100 percent disability rating dating back to the date of his 
discharge in May 1953.  He expected to receive payments for 
43 years, plus interest.  

In April 1998, the veteran again contended that he was POW in 
Korea in late 1949.  The veteran indicated that he was 
working "Cobra activity" under Admiral B.  He indicated that 
these assignments were not put in his record.  He again 
contended that he was involved in 30 missions over a 2 1/2-
year period.  

Additional outpatient treatment records were obtained by the 
RO, continuing to note the veteran's numerous somatic 
complaints and other nonservice-connected disabilities not at 
issue before the Board at this time.  Significantly, little 
treatment is indicated for the veteran's alleged PTSD and 
little reference is made to his alleged stressors in service.  

At a hearing held before a hearing officer at the RO in 
August 1995, the veteran again reiterated his contentions of 
being a POW in Korea.  He appears to contend at this time 
that he had shortness of breath immediately following his 
discharge from active service.  

In a VA psychiatric evaluation held in October 1999, the 
veteran contended that he worked in intelligence, 
particularly in 1949, and traveled quite a bit.  When hard-
pressed to identify specifics of his job duties, he 
identified himself as being a "hit man," where he would 
decapitate his victims at the orders of his superiors.  He 
reported having killed approximately 20 men, if not more.  He 
was diagnosed with PTSD and depression associated with PTSD.  

The veteran canceled a hearing before the Board in February 
2000.  

A May 10, 1997 letter from a "JK" to the veteran was 
submitted.  In this letter is was stated that there was a 
"lot of scuttlebutt about you [the veteran], for example, 
that you had been a POW in Korea, but I figured if my 
Commanding Officer didn't give me any history of your 
background, there was a reason for it."  Other statements 
submitted by the veteran cite similar second-hand reports 
regarding the veteran's alleged service in the Korean War as 
a "hit man" for the United States Navy.

In July 2000, the veteran contended that he was on a combat 
post on the U.S.S. Laudra.  He also submitted a notarized 
statement from a "CM"  Within this declaration, it is 
reported that this person was in a military hospital in 
Seoul, South Korea, in 1952 where he had been wounded.  He 
indicated that he met the veteran, known by his code name as 
"Mr. Lab" or something to that effect.  He indicated that he 
asked the nurse who he (the veteran) was and was told by the 
nurse that he worked for naval intelligence under the command 
of Admiral B.  CM stated that he could not believe he had met 
the veteran because his family in Bloomfield, Kentucky had 
told him that the veteran had been killed in action while on 
a suicide mission.  

In August 2000, the veteran contended that the statement of 
CM should support his claimed stressors regarding his POW 
status in Korea.  

In January 2001, the claim of service connection for 
tuberculosis was denied.  Accordingly, this issue is not 
before the Board at this time.  The claims of service 
connection for a chronic lung disorder, to include as due to 
smoking, and PTSD were remanded to the RO for additional 
development.  In February 2001, the RO contacted the Social 
Security Administration (SSA) in order to obtain pertinent 
medical records.  Additional medical records were obtained.  

Outpatient treatment records and hospitalization reports were 
also obtained by the RO.  The veteran continues to be treated 
for various symptoms of depression and anxiety.  For example, 
in an October 1998 outpatient treatment the veteran continued 
to report extreme pain on a chronic basis.  Numerous 
problems, both physical and financial, were noted.

In March 2001, the veteran contended that while he was on a 
"Cobra" mission an explosion while diving off the coast of 
Formosa blew him up.  It was contended that while doctors and 
corpsmen were examining him on the deck of a ship, someone 
pulled the pin of a canister of "lethal gas."  

Two doctors and two corpsmen died immediately and several 
others were severely injured and given a medical discharge.  
The names of the people injured or killed were not cited.  He 
indicated that he was somehow able to get an oxygen hose in 
his mouth before his lungs were burned enough to kill him.  
The veteran appears to contend that his lung disorder is a 
result of this injury.  

The veteran was asked to provide detailed information 
regarding his alleged stressors in service.  In an undated 
response, he noted stressors resulting from his training at a 
firefighting school in the summer of 1949, training at a 
marine firing range in August 1949, difficulties with boot 
camp and in Hawaii, and being captured by the Koreans and 
Chinese during the Korean War.  He indicated being tortured 
by an individual who had graduated from Harvard with a degree 
in agriculture.  Numerous other stressors were contended.

The RO attempted to confirm the veteran's alleged stressors 
in service with the CRUR.  In a July 2001 response, the CRUR 
cited the veteran's contention that while stationed aboard 
the U.S.S. Dionysus, he had major surgery.  It was indicated 
that service medical records do not document this surgery.  
It was also found that stressors from the veteran were too 
vague to be confirmed by this organization.

In January 2002 a VA examiner, as requested by the Board, 
cited and reviewed the veteran's medical history.  The 
veteran contended that he was in a diving accident and was 
hospitalized with hemoptysis.  The examiner indicated that he 
was not able to find any hard evidence for this 
hospitalization or of his incarceration in his medical chart.  
The veteran's contentions were extremely unclear.  For 
example, the examiner stated, in pertinent part:

He [the veteran] stated to me that he was 
never a smoker, but in a letter in his 
chart he claimed that he had become 
addicted to tobacco during his time in 
the service.  It is not clear to me which 
of these is true.  

An evaluation of the veteran's lung disorder was undertaken.  
He was diagnosed with an obstructive lung disease.  It was 
unclear to the evaluator whether his history indicated fixed 
asthma or a smoking-related chronic bronchitis, as his 
smoking history was "somewhat contradictory."  There was no 
evidence of severe obstructive lung disease any earlier than 
1985.  As a result, the examiner concluded that it was not 
likely that this condition originated in service.  

The veteran was also diagnosed with a granulomatous lung 
disease.  It was indicated that he had never been diagnosed 
or treated for active tuberculosis.  No extensive scarring on 
chest x-rays was found.  It was unknown whether the 
granulomas represented an old histoplasmosis, as the veteran 
was born and raised in an endemic area for histoplasmosis, or 
if it represents old tuberculosis.  It was indicated that 
these granulomas required no specific treatment.  While it 
was indicated that the granulomatous lung disease developed 
while in service, this condition did not require treatment 
nor did it cause a significant disability.  

A supplemental statement of the case was issued in March 
2002.  The veteran's representative submitted written 
argument in June 2002.  


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claims have been considered on 
the merits.  

Regarding stressor verification, the Board finds that the 
extensive efforts of the RO to find evidence that would 
support the veteran's claim fulfill the duty to assist.  
Efforts to obtain records in support of the alleged stressors 
have totally failed.  The Board has carefully considered the 
issue of whether it should return this case to the RO in an 
additional effort to verify the veteran's stressors.  However 
the Board finds no basis for an additional remand.  Based on 
the statements by the veteran, which are not credible and 
will be discussed below, the Board finds that any effort to 
confirm the alleged stressors in service would fail.  The 
veteran has provided no significant credible leads for 
development of evidence that would confirm his alleged 
stressors. 

The Board must find that the veteran's statements regarding 
his alleged stressors in service are totally without 
credibility.  As a result, there is absolutely no basis for 
VA to confirm the veteran's non-credible stressors in 
service.  Simply stated, there is no basis to confirm a 
stressor alleged by the veteran if the Board finds that he 
has fabricated or imagined his alleged stressors.

In any event, the Board also finds that the veteran's 
statements regarding his alleged stressors in service are so 
vague as to make impossible any serious effort to confirm 
them as alleged.  The veteran has provided no significant 
leads for development of evidence that would confirm his 
alleged stressors.  In fact, the veteran has specifically 
stated that no records regarding his alleged numerous secret 
missions in Korea exist.  

Under the VCAA, VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  He 
was afforded opportunities to submit argument on behalf of 
his claims, which he has done.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
Discussions in the rating decision, statement of the case, 
and supplemental statements of the case and associated 
correspondence have informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.



The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (CAVC) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims 
including, but not limited to, repeated attempts to obtain 
information that would support the claims.  The Board finds 
that, in light of the extensive and exhaustive efforts 
already made, further attempts at development would not be 
justified.  


Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  The VA 
regulation was changed in June 1999 to conform to the CAVC's 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination and the new regulation were in effect 
when the RO reviewed this case, the Board finds no prejudice 
to the veteran in proceeding with this case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the CAVC, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has contended that he was involved in numerous combat 
missions during his service in Korea.  However, for reasons 
that nearly appear self-evident based on any rational review 
of the veteran's statement over time, the Board finds that 
the veteran's contentions regarding his alleged combat in 
service are totally without credibility.  The veteran's 
statements regarding his alleged missions in service are not 
only unconfirmed, but also completely contradicted by service 
personnel records, which appear entirely complete.  The 
service records note the veteran's military service in great 
detail and fail to indicate any reasonable basis to conclude 
that he was an assassin for a United States admiral during 
the Korean War.  

It is important to understand that the service records not 
only fail to support the veteran's claim, they actively 
provide negative evidence against the determination that he 
was ever engaged in combat in service or was involved in 
secret missions for the United States Navy.  For example, the 
veteran contends that he was an assassin during his service 
in the Korean War in 1949.  However, a July 1951 service 
report indicates that the veteran was given a nine-week 
course of concentrated study (360 hours) in basic reading, 
arithmetic, and spelling, with particular attention on his 
relation to Navy life.  Such a course would not indicate the 
veteran had been previously involved with assassinations of 
double agents during his service in Korea.  Detailed service 
personnel records note his difficulties with discipline and 
his locations during service far away from combat.

In a report dated April 1953, it was indicated that the 
veteran served in a "combat zone" for the purposes of income 
tax exemption during the months of December 1952, February 
1953, March 1953, and April 1953.  However, no combat or 
combat-related activities were specifically or indirectly 
indicated.  Under the framework established in Zarycki, 
6 Vet. App. at 97-98 , the Board must make an explicit 
determination as to whether the veteran engaged in combat 
with the enemy.  

The question of what evidence is considered satisfactory 
proof that a veteran engaged in combat with the enemy was 
addressed by the VA General Counsel in VAOPGCPREC 12-99, when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  

Evidence that the veteran participated in attacking or 
defending an attack of the enemy would ordinarily show that 
the veteran had engaged in combat, but the general 
description would not be exhaustive if circumstances made in 
an individual case were found to constitute engagement in 
combat.  The CAVC has indicated that evidence submitted to 
support a claim that a veteran engaged in combat may include 
the veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  The Gaines CAVC also stated that 
38 U.S.C.A. § 1154(b) does not require the acceptance of the 
veteran's assertions that he engaged in combat.  Id. at 359.  
However, the CAVC has made clear that VA cannot ignore the 
veteran's assertions and must evaluate his statements along 
with all other relevant evidence.  Id. 

Based on review of the record in this case, including the 
service personnel records and reports, his statements, and a 
review of the medical evidence of record, the Board finds 
that the veteran never engaged in combat with the enemy.  
There is no verification that any of the other episodes cited 
by the veteran involved a personal encounter with an "a 
military foe or hostile unit or instrumentality."  His 
statements regarding his service are totally unbelievable. 

The veteran's states that he was a prisoner of war of the 
North Korean Government, that his ship was involved in combat 
with the North Koreans, and that he was involved in the 
assassination of double agents.  The Board finds his 
credibility on these issues is nonexistent.  

Based on a review of the record in this case, including the 
service personnel records and reports, his statements, and a 
review of the medical evidence of record, the Board finds 
that the veteran never engaged in combat with the enemy.  
There is no verification that any of the episodes cited by 
the veteran involve a personal encounter with a "military foe 
or hostile unit or instrumentality."  

With regard to the veteran's assertions that he was under 
fire during his numerous secret missions for the United 
States Navy and was wounded, the Board finds that the veteran 
has fabricated these assertions.  The service personnel 
records and medical records flatly disprove this contention.

With regard to the statement of CM, the Board finds this does 
not confirm the veteran's alleged combat in service.  His 
reference to meeting the veteran by his code name of "Mr. 
Lab" borderlines on the absurd.  CM does not indicate that he 
has first-hand knowledge of the veteran's alleged service in 
naval intelligence.  Instead, he indicates that he asked a 
nurse who told him that the veteran worked in naval 
intelligence under the command of Admiral B.  She also 
informed him that he had been a prisoner of war in Korea.  
The identity of the nurse is not indicated and no details are 
provided which would provide a basis to confirm this alleged 
service in naval intelligence.  Service personnel records 
would refute this contention.  Accordingly, it is the finding 
of the Board that the veteran did not engage in combat with 
the enemy and was never a POW.  The National Personnel 
Records Center has specifically found that the veteran was 
not a prisoner of war in Korea. 

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  



The veteran has cited numerous stressors in service.  They 
include the following:

(1)  Being a prisoner of war;

(2) Assassinations of double agents;

(3)  Combat in Korea during the Korean 
War;

(4)  Exposure to a lethal gas aboard a 
U.S. naval ship; and

(5)  Numerous difficulties during basic 
training.

Upon analyzing the evidence, the Board finds that the veteran 
has failed to supply "credible" evidence of his alleged 
inservice stressors.  None of the alleged stressors in 
service is confirmed and the undersigned can find no basis 
that VA could confirm such stressors.  

The Board finds that the critical issue in this case is the 
veteran's credibility.  In this case, not only is it found 
that none of the veteran's stressors in service are confirmed 
but that he is not a credible witness on his own behalf and 
that his statements can not provide the basis to award 
service connection for PTSD.

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. 
Department of Health & Human Services (HHS), 3 F.3d 415, 417 
(Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
which was inconsistent with prior written statements).  


Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible 
evidence.  See, e.g., Fasolino Foods v. Banca Nazionale Del 
Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 1991).

In determining whether documents submitted by a veteran are 
credible, the CAVC in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  

As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  

In reaching a conclusion as to what weight 
and value you ought to give to the testimony 
of any witness who has testified in the case, 
you are warranted in taking into 
consideration the interest of the witness in 
the result of the trial; take into 
consideration his or her relation to any 
party in interest; his or her demeanor upon 
the witness stand; his or her manner of 
testifying; his or her tendency to speak 
truthfully or falsely, as you may believe, 
the probability or improbability of the 
testimony given; his or her situation to see 
and observe; and his or her apparent capacity 
and willingness to truthfully and accurately 
tell you what he or she saw and observed; and 
if you believe any witness testified falsely 
as to any material issue in this case, then 
you must reject that which you believe to be 
false, and you may reject the whole or any 
part of the testimony of such witness.  
(Emphasis added.)  
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive.  In finding 
these persuasive, the Board is not concluding or implying 
that a claim for benefits under title 38 United States Code 
is in any manner similar to an adversarial hearing, much less 
a criminal prosecution.  

Rather, the Board finds them useful because they are provided 
in the stringent context of defending the rights of an 
accused party where liberty or even life, not merely monetary 
benefits, may be at stake.  In other words, they are taken as 
a high hurdle that must be overcome to find the claimant's 
credibility in question.

With regard to those stressors in service that may have 
occurred but cannot be confirmed (the veteran's alleged 
difficulties in basic training, etc.) the Board finds no 
basis to award the veteran PTSD based on these alleged 
stressors.  Not only have these stressors been unconfirmed, 
but the Board questions the credibility of the veteran's 
subjective symptoms that have formed the basis of the 
diagnoses of PTSD.  Simply stated, the Board finds that the 
veteran has no credibility.  The veteran's stressor 
statement, received in April 2001, is particularly 
illuminating on this fact.  His statements are vague, 
inconsistent, and extremely difficult to understand.  His 
contention that he was a prisoner of war of the North Korean 
Government and being an assassin for naval intelligence are 
found to be totally unbelievable.  Service medical records 
and personnel records not only do not confirm the veteran's 
alleged stressors in service, they provide negative evidence 
against the contentions regarding his numerous alleged secret 
missions during service.  

The veteran's credibility is found to be impeached by his own 
statements.  Accordingly, as the veteran's statements 
regarding his alleged stressors in service have been found to 
be without credibility, there is no rational basis to attempt 
to confirm stressors that are not credible.  For that reason, 
a further effort at assisting the veteran with his claim 
regarding this issue is not warranted.

With regard to the statements the veteran has submitted in 
support of his alleged stressors in service, the Board finds 
that all of the statements are without merit.  The Board 
finds the statement of CM to be completely untrustworthy.  
Within the statement, it is reported that CM was in a 
military hospital in Seoul, South Korea, in 1952 when he ran 
into the veteran under the code name of "Lab."  This person 
then indicates that he asked a nurse who told him that the 
veteran had worked in naval intelligence under the command of 
Admiral B.  Once again, no direct evidence is indicated 
supporting the veteran's alleged stressors in service.  Such 
facts do not confirm the veteran's stressors in service and 
in fact provides even more evidence to support the conclusion 
that the alleged stressors in service are a complete 
fabrication.  

The veteran was never able to provide detailed information 
regarding his alleged stressors in service, such as the names 
of individuals involved, the dates of alleged combat, the 
individuals the veteran is alleged to have killed, etc.  All 
statements submitted by the veteran are found to be not 
credible.

Several VA psychiatric evaluations have found the criteria 
necessary for a diagnosis of PTSD.  However, while PTSD has 
been diagnosed, such diagnoses were based on stressor events 
that not only have not been confirmed, but also have been 
found to be not credible.  Consequently, there is no need to 
resolve the inconsistency in the medical evidence as to 
whether the constellation of symptoms shown supports a 
diagnosis of PTSD.  To establish entitlement to service 
connection for PTSD, the veteran must present both medical 
evidence diagnosing the condition and credible evidence 
supporting the finding that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  Without credible supporting 
evidence of an inservice stressor, even unequivocal medical 
evidence that a claimant has all the symptoms needed to 
establish that he has PTSD would be insufficient to establish 
service connection for PTSD, i.e., establish that the PTSD is 
service related.  

The preponderance of evidence in this case is against the 
claim of service connection for PTSD.  Although the veteran 
is entitled to the benefit of the doubt where the evidence 
supporting his claim and the evidence against his claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).


Service Connection for a Chronic Lung Disorder

The veteran's claim regarding this issue is extremely 
difficult to understand.  In his initial claim, he appeared 
to contend that his lung disorder was the result of nicotine 
dependence during service.  However, in the most recent VA 
evaluation of January 2002, he stated that he had never been 
a smoker.  

The Board believes it must address the smoking issue.  With 
regard to this theory of the veteran's appeal, the Board 
notes that the United States Congress has passed legislation 
directly addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 38 
U.S.C.A. §§ 1110 and 1131, section 9014 instead created a new 
38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b) (West Supp. 2001).  By its terms, 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits, or veterans and survivors who filed 
claims on or before June 9, 1998 (as in this case).  VA has 
issued a regulation to implement the new legislation on 
tobacco-related disability claims, at 66 Fed. Reg. 18,195-198 
(Apr. 6, 2001).  

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claim 
for service connection for a lung disorder well before this 
date.  Therefore, the new provisions do not apply herein.

The Board is cognizant that, in VAOPGCPREC 2-93, the VA 
General Counsel held, in particular, that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

Thereafter, in VAOPGCPREC 19-97, the VA General Counsel noted 
that the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  With 
regard to the first question, the determination of whether a 
veteran is dependent upon nicotine is a medical issue.  

If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  A supervening cause of the disability or death 
would sever the causal connection to the onset of the 
nicotine dependence in service.  Post-service exposures to 
environmental or occupational toxins other than tobacco 
products may also be found, under the facts of particular 
cases, to constitute supervening causes of the disability or 
death, so as to preclude findings of service connection.



In this case, the Board finds that the preponderance of 
evidence is against the claim that the veteran's current lung 
disorder is the result of his active service or tobacco use 
during service.  Once again, the Board must look to the 
veteran's numerous inconsistent statements in support of this 
determination.  In one statement, he appears to contend that 
his lung disorder was the result of his combat in service and 
his exposure to some form of lethal gas that killed two 
doctors and two corpsmen that he does not name.  In another 
statement, he appears to associate his lung disorder to 
smoking.  In yet another statement, he indicates that he did 
not smoke.  The many inconsistent statements provide negative 
evidence against this claim.  The medical evidence of record, 
indicating a lung disorder noted only decades after service, 
is also against this claim.

With regard to the veteran's contentions regarding nicotine 
dependence, the Board must find that this contention also 
does not have credibility.  The veteran's own recent 
statements do not indicate that he smoked during his active 
service.  There is absolutely no medical evidence to support 
the conclusion that the veteran's service from July 1949 to 
May 1953 caused him to be addicted to cigarettes leading to 
his alleged lung disorder at this time.  In this case, there 
is no indication that the veteran's alleged smoking in 
service (even if it did occur) has caused the veteran a 
chronic lung disorder.  The most recent VA medical opinion 
provides negative evidence against this conclusion.  
Accordingly, the Board finds that the preponderance of 
evidence is against such a claim.  

Based on a review of the evidence of record, the Board finds 
that there is no competent medical evidence to support a 
finding that the veteran's alleged lung disorder, which 
developed decades after his discharge from active service, 
was the result of cigarette smoking during such active 
service.  The preponderance of evidence is against any 
determination that the veteran's current lung disorder is a 
result of his service.  The veteran's own inconsistent 
statements support this finding.  Accordingly, the claim is 
denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic lung 
disorder, to include as due to smoking, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

